EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Aaron Grunberger on 05 May 2021.
The application has been amended as follows: 

Claim 11 has been amended to read
-- A method for operating a regenerative braking system of a vehicle, comprising:
activating at least one motor, having a generator mode, of the regenerative braking system taking into consideration a first information with regard to a setpoint total braking torque requested by a driver or an automatic speed control of the vehicle, and a second information with regard to an available generator braking torque which is maximally executable without overcharging a battery of the vehicle using the at least one motor employable in generator mode in such a way that if the setpoint total braking torque is executable at least partially by the maximally executable available generator braking torque, a generator braking torque which is less than or equal to the setpoint total braking torque and less than or equal to maximally executable available generator braking torque is applied to at least one of at least one wheel and at least one axle of the vehicle, with the aid of the at least one motor employable in the generator mode;

prior to at least one of (a) the setpoint total braking torque exceeding a fixedly predefined or establishable threshold value and (b) presence of warning information regarding a transition to a backup level of the regenerative braking system that is potentially imminent or has occurred, the generator torque is applied with approximately zero application of hydraulic torque; and   
 subsequently, in response to the at least one of (a) the setpoint total braking torque exceeding the fixedly predefined or establishable threshold value and (b) the presence of the warning information, the generator torque is applied in combination with application of the hydraulic torque, so that the generator torque and the hydraulic torque in combination provide the setpoint total braking torque, wherein the application of the hydraulic torque includes transfer of sufficient brake fluid via at least one hydraulic actuator to at least one wheel brake cylinder of the regenerative braking system to close at least one air gap of the at least one wheel brake cylinder. --

Claim 13  has been amended to read
-- A method for operating a regenerative braking system of a vehicle, comprising:
activating at least one motor, having a generator mode, of the regenerative braking system taking into consideration a first information with regard to a setpoint total braking torque requested by a driver or an automatic speed control of the vehicle, and a second information with regard to an available generator braking torque which is 
wherein the application of the generator torque is performed such that, when the setpoint total braking torque is less than or equal to the maximally executable available generator braking torque:
prior to at least one of (a) the setpoint total braking torque exceeding a fixedly predefined or establishable threshold value and (b) presence of warning information regarding a transition to a backup level of the regenerative braking system that is potentially imminent or has occurred, the generator torque is applied with approximately zero application of hydraulic torque; and
subsequently, in response to the at least one of (a) the setpoint total braking torque exceeding the fixedly predefined or establishable threshold value and (b) the presence of the warning information, the generator torque is applied in combination with application of the hydraulic torque, so that the generator torque and the hydraulic torque in combination provide the setpoint total braking torque, wherein the application of the hydraulic torque includes transfer of sufficient brake fluid via at least one hydraulic actuator to at least one wheel brake cylinder of the regenerative braking system to close at least one air gap of the at least one wheel brake cylinder, and a setpoint volume of 

Claim 14 has been amended to read
-- The method as recited in claim 11, wherein a setpoint volume of the brake fluid transferred via the at least one hydraulic actuator to the at least one wheel brake cylinder is established by taking into consideration at least one of an estimated and ascertained friction value at at least one wheel of the vehicle. --

Claim 15 has been amended to read
-- The method as recited in claim 11, wherein a setpoint volume of the brake fluid transferred via the at least one hydraulic actuator to the at least one wheel brake cylinder is established by taking into consideration the at least one piece of warning information. --

Claim 16 has been amended to read
-- A control unit for a regenerative braking system of a vehicle, comprising:
an activation device designed to activate the at least one motor having a generator mode taking into consideration at least one provided predefined braking signal regarding a setpoint total braking torque requested by a driver or an automatic speed control of the vehicle and at least one provided information signal regarding an available generator braking torque which is maximally executable without overcharging a battery of the vehicle using the at least one motor, employable in generator mode, of the regenerative braking system in such a way that when the setpoint total braking torque is executable at least partially by the maximally executable available generator braking torque, a generator braking torque which is less than or equal to the setpoint total braking torque and less than or equal to the maximally executable available generator braking torque is applicable to at least one of at least one wheel and at least one axle of the vehicle, with the aid of the at least one motor employable in generator mode;
wherein the activation device is configured to perform the application of the generator torque such that, when the setpoint total braking torque is less than or equal to the maximally executable available generator braking torque:
prior to at least one of (a) the setpoint total braking torque exceeding a fixedly predefined or establishable threshold value and (b) presence of warning information regarding a transition to a backup level of the regenerative braking system that is potentially imminent or has occurred, the generator torque is applied with approximately zero application of hydraulic torque; and
subsequently, in response to the at least one of (a) the setpoint total braking torque exceeding the fixedly predefined or establishable threshold value and (b) the presence of the warning information, the generator torque is applied in combination with application of the hydraulic torque, so that the generator torque and the hydraulic torque in combination provide the setpoint total braking torque, wherein the application of the hydraulic torque includes transfer of sufficient brake fluid via at least one hydraulic actuator to at least one wheel brake cylinder of the regenerative braking system to close at least one air gap of the at least one wheel brake cylinder. --

Claim 20 has been amended to read
-- A regenerative braking system for a vehicle including a control unit for a regenerative braking system of a vehicle, the control unit comprising:
an activation device designed to activate the at least one motor having a generator mode taking into consideration at least one provided predefined braking signal regarding a setpoint total braking torque requested by a driver or an automatic speed control of the vehicle and at least one provided information signal regarding an available generator braking torque which is maximally executable without overcharging a battery of the vehicle using the at least one motor, employable in generator mode, of the regenerative braking system in such a way that when the setpoint total braking torque is executable at least partially by the maximally executable available generator braking torque, a generator braking torque which is less than or equal to the setpoint total braking torque and less than or equal to the maximally executable available generator braking torque is applicable to at least one of at least one wheel and at least one axle of the vehicle, with the aid of the at least one motor employable in generator mode;
wherein the activation device is configured to perform the application of the generator torque such that, when the setpoint total braking torque is less than or equal to the maximally executable available generator braking torque:
prior to at least one of (a) the setpoint total braking torque exceeding a fixedly predefined or establishable threshold value and (b) presence of warning information regarding a transition to a backup level of the regenerative braking system that is potentially imminent or has occurred, the generator torque is applied with approximately zero application of hydraulic torque; and
subsequently, in response to the at least one of (a) the setpoint total braking torque exceeding the fixedly predefined or establishable threshold value and (b) the presence of the warning information, the generator torque is applied in combination with application of the hydraulic torque, so that the generator torque and the hydraulic torque in combination provide the setpoint total braking torque, wherein the application of the hydraulic torque includes transfer of sufficient brake fluid via at least one hydraulic actuator to at least one wheel brake cylinder of the regenerative braking system to close at least one air gap of the at least one wheel brake cylinder. --

Allowable Subject Matter
With the above amendments, claims 11-22 are hereby allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS W IRVIN whose telephone number is (571)270-3095.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THOMAS W IRVIN/Primary Examiner, Art Unit 3657